DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 9/6/2022 have been fully considered.
Applicant’s arguments with respect to Claims 1, 4, 8-10 and 14-21 are moot in view of the new grounds of rejection in which all of these claims are rejected based upon the combination of at least the Sprague and Wach references.  Wach was previously-cited in the rejection of Claims 14-16.  However, Applicant has not made any substantive arguments with respect to the Wach reference (see pages 6-9 of Applicant’s Remarks of 9/6/2022).
As explained below in the rejection of independent Claim 1, Wach teaches the hydrogenation of [adding of hydrogen atoms to] silicon oxide [SiO] and/or silicon oxynitride [SiNO] in an optical wavelength filter such that the chemical composition is converted to SiOH and/or SiNOH, and it would have been obvious to perform such hydrogenation of Wach for the device of Sprague because such type of layer thus created is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogen and/or oxygen, which can enable shifting an out-of-specification optical filter into specification, thereby increasing manufacturing yield, as taught in Abstract and column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 and column 29, lines 40-57 of Wach.
Applicant’s arguments with respect to the newly-presented independent Claim 22 are not persuasive.  The important feature of Claim 22 (in comparison to Claim 1) appears to be the “consists essentially of” language.  This language is intended (Applicant’s Remarks of 9/6/2022, pages 7-8) to distinguish from the primary reference Sprague which shows three different types of layers in its multi-layer stack of FIG. 4 (layers 104, 106, 108) rather than only two types of layers.
However, as explained below in the rejection of Claim 22, FIG. 4 of Sprague is merely an example of when some of the low refractive index layers SiO2 are substituted with a higher refractive index material such as Si3N4 (see paragraphs [0020], [0029] of Sprague).  As disclosed in at least paragraph [0020] of Sprague, some or all low index layers may be substituted for the higher index material.  When all of the low index layers are substituted, e.g., all SiO2 layers are replaced with silicon oxynitride, this would result in only two types of layers:  (1) a-Si:H,N and (2) silicon oxynitride.  In other words, layers 106 and 108 of FIG. 4 of Sprague would be identical (they would all be silicon oxynitride layers) and Sprague’s multi-layer stack would consist of only the two types of layers.  As taught in Wach, such silicon oxynitride layers are advantageously hydrogenated to become SiNOH (see at least Abstract and column 26, lines 13-28 and column 29, lines 40-57 of Wach).  Thus, the combined teachings of at least Sprague and Wach render obvious the newly-presented Claim 22.
Therefore, all claims remain rejected in view of the previously-cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-10 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 previously recited:  a plurality of low refraction index layers … wherein the material of the low refraction index layer is selected from the group consisting of [listed chemicals] (see claims of 5/27/2022).  Claim 1 has now been amended to recite:  wherein the material of at least one of the low refraction index layers is selected from the group consisting of [listed chemicals] (see claims of 9/6/2022).
The newly-presented amendment to Claim 1 implies that there may be more than one type of chemical composition of the low refraction index layers.  In other words, the newly-presented amendment implies that one of the low refraction index layers may have a first chemical composition, and a second one of the low refraction index layers may have a second chemical composition which is different from the first chemical composition.  Indeed, this is confirmed by the presence of newly-presented Claim 19, which recites:  wherein the material of at least one of the low refraction index layers is selected from the group consisting of SiO2, Al2O3, TiO2, Nb2O5 and Ta2O5 (see claim amendments of 9/6/2022) whereas these five chemical compounds are different from the chemical compounds SiOH and SiNOH of Claim 1.  
There does not appear to be any support in the originally-filed disclosure for low refraction index layers having different chemical compositions.  TABLES 2 and 3 of the originally-filed disclosure provide the specific examples of sequential ordering of the claimed alternating Si:NH layers and low refraction index layers.  In TABLE 2, SiO2 is the only low refraction index layer material.  In TABLE 3, SiNOH is the only low refraction index material.  Furthermore, a search and examination of all instances of the phrase “low refraction index layer” in the originally-filed disclosure does not appear to reveal any support for low refraction index layers in the same multi-layer film which differ from each other chemically.
In the Remarks of 9/6/2022, Applicant does not appear to have explained how any portion of the originally-filed disclosure provides support for the newly-recited amendments to Claim 1 (or Claim 19).  In the Remarks of 9/6/2022, Applicant merely points to TABLE 2 as corresponding to the claim amendments.  However, as explained above, TABLE 2 (and all discussion thereof in the corresponding text) only shows a single type of material for the low refraction index layer:  SiO2.
Therefore, it appears that Applicant was not in possession of the subject matter of independent Claim 1 at the time the application was filed.  Claims 4, 8-10 and 14-21 include the limitations of Claim 1, and thus Claims 1, 4, 8-10 and 14-21 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 20 recite the phrase:  “the material of at least one of the low refraction index layers is selected from the group consisting of SiO2, Al2O3, TiO2, Nb2O5 and Ta2O5 [or is SiO2]”.  However, this phrase conflicts with Claim 1, which already recites “the material of at least one of the low refraction index layers”, but states that the material is selected from the group consisting of SiOH and SiNOH (both of which are different from the five listed materials of Claim 19).  Thus, it is unclear what material is required for the “the material of at least one of the low refraction index layers”.
For examination, the phrase at issue will be treated as:  “the material of at least another one of the low refraction index layers is selected from the group consisting of SiO2, Al2O3, TiO2, Nb2O5 and Ta2O5” for Claim 19, and “the material of the at least another one of the low refraction index layers is SiO2” for Claim 20.
Claim 21 inherits the deficiencies of Claims 19 and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 9, 14, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al., US 2016/0238759 (previously-cited) in view of Wach, US 7,901,870 (previously-cited), or alternatively, as being unpatentable over Sprague in view of Wach and further in view of Eisenhammer, US 2020/0408977 (previously-cited).
Regarding Claim 1, as best understood, Sprague discloses:  An infrared band pass filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first multilayer film (interference filter 100 comprising a substrate 102 and alternating layers of a-Si:H,N 104 and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; Abstract and paragraph [0029] and FIG. 4 of Sprague), wherein the multilayer film comprises:
a plurality of Si:NH layers, wherein an refraction index of each Si:NH layer is greater than 3.5 in a wavelength range between about 800 nm and 1100 nm (layers of amorphous hydrogenated silicon with added nitrogen [a-Si:H,N] 104 which may have a refractive index of about 3.3 to 3.5 for wavelengths between 700 nm and 1100 nm; paragraphs [0029], [0030] and FIG. 4 of Sprague); and
a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein a refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, having a refractive index of about 1.4 to 1.5, however, some or all these layers may be instead substituted with silicon oxynitride [SiOxNy], such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein the material of at least one of the low refraction index layers is selected from the group consisting of silicon oxide [SiO] and silicon oxynitride [SiNO] (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, however, some or all these layers may be instead substituted with silicon oxynitride [SiOxNy]; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (a difference value between a number of about 3.3 to 3.5 [layers of a-Si:H,N 104] and a number of about 1.9 to 2.7 [layers of SiO.sub.2 and/or SiOxNy] is about 0.6 to 1.6, and the numbers 0.6 to 1.6 are larger than 0.5; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
a substrate, wherein the substrate is mounted in the first multilayer film (substrate 102, e.g. glass, silica, or alumina substrate initially loaded onto substrate carousel 14; paragraph [0029] and FIGS. 1, 4 of Sprague);
a second multilayer film, formed on the other surface of the substrate, opposite to the first multilayer film (two layer stacks 110, 112, each comprising the a-Si:H,N 104 layers and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108 layers, may be formed on opposite sides of the substrate 102 using a “flip over” method; paragraph [0029] and FIGS. 1, 4 of Sprague); 
wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-1100 nm or 800-1100nm; Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague).

Sprague does not appear to disclose that the silicon oxide [SiO] and/or silicon oxynitride [SiNO] of the low refractive index layers of stack 110 or stack 112 has been hydrogenated (hydrogen atoms added), such that the chemical composition is converted to SiOH and/or SiNOH.
Wach is related to Sprague with respect to optical wavelength filtering.
Wach teaches:  silicon oxide [SiO] and/or silicon oxynitride [SiNO] has been hydrogenated (hydrogen atoms added), such that the chemical composition is converted to SiOH and/or SiNOH (in a silicon dioxide or silicon oxynitride optical thin film 320 of an interference filter, residual hydrogen 340 in the optical thin film 320 may serve to enhance an index of refraction adjustment, wherein refractive index can range from 1.46 to 2.3, or from 1.47 to 2.0; see column 1, lines 24-49 and column 5, lines 13-20 and column 15, lines 40-58 and column 18, lines 25-30 and column 21, lines 4-18 and column 26, lines 13-28 of Wach; see also Wach’s citation of “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002 found on page 9, second column of Wach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrogenation of Wach [conversion of silicon oxide and/or silicon oxynitride to SiOH or SiNOH] for the low refraction index layer of Sprague-Wach or Sprague-Wach-Eisenhammer because such type of layer thus created is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogen and/or oxygen, which can enable shifting an out-of-specification optical filter into specification, thereby increasing manufacturing yield, as taught in Abstract and column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 and column 29, lines 40-57 of Wach.

Sprague-Wach discloses that the performance of the device [narrow band interference filter] requires high transmission, and high transmission corresponds to a low extinction coefficient (see paragraph [0015] of Sprague).  Sprague further discloses that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift [of filtration bandwidth] because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  an extinction coefficient of each Si:NH layer is less than 0.0002.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.

Sprague-Wach discloses a passband center wavelength in the range of 750-1000 nm or 750-1100 nm or 800-1100nm (see, e.g., Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague), the term “passband” indicating that light within the disclosed wavelengths (i.e., near infrared light) is transmitted, whereas light which is either above or below these wavelengths (i.e., visible and mid-to-far infrared light) is blocked.
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses a filter having a “high-pass filter cut-off”, i.e., a lower limit to the wavelength range in which light is transmitted through the filter (see, e.g., paragraphs [0029], [0030] and Claim 14 of Sprague).  Sprague-Wach further discloses that the interference filter is designed for operation in the near infrared wavelengths, e.g., 800nm to 1250nm or 800nm to 1100nm, and in particular, for applications of infrared gesture controls of human-machine interaction, infrared night vision for automobiles, LIDAR, infrared night vision for security cameras, and proximity CMOS sensors used in mobile phone, wherein the useful wavelength is between 700nm and 1100nm (see, e.g., paragraphs [0014], [0016], [0018], [0021], [0030] of Sprague).
Also, to put it plainly, the entire purpose of a passband filter is to transmit as much light as possible within a specific wavelength range, while blocking as much light as possible outside of the specific wavelength range.  And thus, the disclosure of any passband filter includes an implicit motivation to increase transmission of light in the passband and increase blockage of light outside of the passband (see, e.g., column 1, lines 22-39 of U.S. Pat. No. 10,455,167 to Inoguchi, previously-cited as a teaching reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a large blocking effect, such as OD5, for non-infrared wavelengths (e.g., 400nm to 700nm, or 400nm to 800nm) for the filter of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, because such wavelengths do not correspond to a useful and desirable transmission band of light for the desired uses of the filter of Sprague-Wach, as evidenced by paragraphs [0014], [0016], [0018], [0021], [0029], [0030] of Sprague, and thus a maximum blockage of light for such range of wavelengths is desirable and would be selected.

Sprague-Wach discloses the desirability of a small shift of a center wavelength which may be caused by changes in incident angle (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses the known correlation between low angular shift and greater noise rejection (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small shift of center wavelength caused by increase in incident angle for the device of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, in order to achieve a narrower passband and hence greater noise rejection, as evidenced by paragraphs [0003], [0016], [0019], [0021] of Sprague.
Furthermore, Eisenhammer is related to Sprague-Wach with respect to infrared bandpass filters comprising alternating high and low refractive index layers.
Eisenhammer teaches:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm; paragraphs [0012], [0050], [0055], [0061], [0064] of Eisenhammer).
It would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the small center wavelength shift of Eisenhammer for the device of Sprague-Wach, because such small shift enables sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter, as taught in Abstract and paragraph [0006] of Eisenhammer.

Regarding Claim 4, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the second multilayer film comprises:  a plurality of Si:NH layers, wherein a refraction index of each Si:NH layer is greater than 3.5 in the wavelength range between about 800 nm and 1100 nm, and an extinction coefficient of the each Si:NH layer is less than 0.0002; and a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein the refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm; wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (the disclosures of Sprague regarding the layers of either stack 110, 112 appear to be applicable to the other of stack 110, 112, thus satisfying the claimed requirements [see rejection of Claim 1 above for specific citations to Sprague]; however, in any event, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], and in the present case, the limitations of Claim 4 are merely a duplication of the layer stack recited in Claim 1 [albeit with less detail than the stack of Claim 1], wherein duplicating such stack would have the same predictable effect of further filtering light which is incident upon the interference filter).

Regarding Claim 8, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the sum of the number of layers of the Si:NH layer and the number of layers of the low refraction index layer is less than 39 layers (less than 39 layers are shown in FIG. 4 of Sprague, but see also Claim 1 of Sprague which discloses four layers by virtue of its disclosure of:  “a layers stack comprising plurality of layers of at least:  layers [i.e., 2 or more layers] of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N) and layers [i.e., 2 or more layers] of one or more dielectric materials having a refractive index lower than the refractive index of the a-Si:H,N”).

Regarding Claim 9, Sprague-Wach-Eisenhammer discloses:  wherein a total thickness of the plurality of Si:NH layers and the plurality of low refraction index layers is less than 4.5 µm (total layer thickness may range from approximately 2480 nm [2.48 µm] to 4100 nm [4.1 µm]; paragraphs [0055]-[0061] of Eisenhammer).

Regarding Claim 14, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm (as explained above in the rejection of Claim 1, in a silicon oxynitride optical thin film 320 of an interference filter, residual hydrogen 340 in the optical thin film 320 may serve to enhance an index of refraction adjustment, wherein refractive index can range from 1.46 to 2.3, or from 1.47 to 2.0; see Abstract and column 1, lines 24-49 and column 5, lines 13-20 and column 15, lines 40-58 and column 18, lines 25-30 and column 21, lines 4-18 and column 26, lines 13-28 of Wach; see also Wach’s citation of “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002 found on page 9, second column of Wach).

Regarding Claim 15, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.1 nm (as explained above in the rejection of Claim 1, it would have been obvious to select the claimed small center wavelength shift because Sprague discloses the desirability of small shift of center wavelength due to changes in incident angle, and that a small amount shift enables a narrower passband and hence greater noise rejection [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Eisenhammer explicitly teaches an angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm, wherein such small angle shift is desirable for enabling sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter [see, e.g., Abstract and paragraphs [0006], [0012], [0050], [0055], [0061], [0064] of Eisenhammer]).

Regarding Claim 17, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the extinction coefficient of the Si:NH layer is less than 0.00012 in the wavelength range between 800 nm and 1100 nm (as discussed above in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague).

Regarding Claim 18, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein a transmissivity of the pass band is greater than 90% in the wavelength between 800 nm and 1100 nm (Sprague discloses the desirability of high transmissivity in the passband wavelength range [see, e.g., Abstract and paragraphs [0014]-[0017] and FIGS. 2, 3 of Sprague] and Eisenhammer explicitly discloses transmittance of greater than 90% within the wavelength range between 800 nm and 1100 nm [see, e.g., FIGS. 1, 2, 4b, 5b, 6, 8e, 8f, 8g, 9b, 9c, 10b, 11b of Eisenhammer]).

Regarding Claim 19, as best understood, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the material of at least one of the low refraction index layers is selected from the group consisting of SiO2, Al2O3, TiO2, Nb2O5 and Ta2O5 (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, having a refractive index of about 1.4 to 1.5, however, some or all these layers may be instead substituted with silicon oxynitride [SiOxNy], such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague).

Regarding Claim 20, as best understood, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein the material of at least one of the low refraction index layers is SiO.sub.2, the refraction index of the low refraction index layer is between 1.4 and 1.5 in a wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, having a refractive index of about 1.4 to 1.5, however, some or all these layers may be instead substituted with silicon oxynitride [SiOxNy], such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague).

Regarding Claim 21, Sprague-Wach or Sprague-Wach-Eisenhammer discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.8 nm (as explained above in the rejection of Claim 1, it would have been obvious to select the claimed small center wavelength shift because Sprague discloses the desirability of small shift of center wavelength due to changes in incident angle, and that a small amount shift enables a narrower passband and hence greater noise rejection [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Eisenhammer explicitly teaches an angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm, wherein such small angle shift is desirable for enabling sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter [see, e.g., Abstract and paragraphs [0006], [0012], [0050], [0055], [0061], [0064] of Eisenhammer]).

Regarding Claim 22, Sprague discloses:  An infrared band pass filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first multilayer film (interference filter 100 comprising a substrate 102 and alternating layers of a-Si:H,N 104 and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; Abstract and paragraph [0029] and FIG. 4 of Sprague), wherein the first multilayer film consists essentially of (the Examiner notes that the term “consists essentially of” is transitional phrase which limits the scope to the specified materials or steps and those that do not materially affect the basic and novel characteristics; see discussion of this claim language below):
a plurality of Si:NH layers, wherein an refraction index of each Si:NH layer is greater than 3.5 in a wavelength range between about 800 nm and 1100 nm (layers of amorphous hydrogenated silicon with added nitrogen [a-Si:H,N] 104 which may have a refractive index of about 3.3 to 3.5 for wavelengths between 700 nm and 1100 nm; paragraphs [0029], [0030] and FIG. 4 of Sprague); and
a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein a refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, having a refractive index of about 1.4 to 1.5, however, some or all these layers may be instead substituted with silicon oxynitride [SiOxNy], such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein the material of at least one of the low refraction index layers is selected from the group consisting of SiO2, Al2O3, TiO2, Nb2O5, Ta2O5, silicon oxide [SiO], and silicon oxynitride [SiNO] (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106, however, all of these layers may be instead substituted with silicon oxynitride [SiOxNy]; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (a difference value between a number of about 3.3 to 3.5 [layers of a-Si:H,N 104] and a number of about 1.9 to 2.7 [layers of SiOxNy] is about 0.6 to 1.6, and the numbers 0.6 to 1.6 are larger than 0.5; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
a substrate, wherein the substrate is mounted in the first multilayer film (substrate 102, e.g. glass, silica, or alumina substrate initially loaded onto substrate carousel 14; paragraph [0029] and FIGS. 1, 4 of Sprague);
a second multilayer film, formed on the other surface of the substrate, opposite to the first multilayer film (two layer stacks 110, 112, each comprising the a-Si:H,N 104 layers and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108 layers, may be formed on opposite sides of the substrate 102 using a “flip over” method; paragraph [0029] and FIGS. 1, 4 of Sprague); 
wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-1100 nm or 800-1100nm; Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague).

Regarding the claim language “consists essentially of”, as disclosed in at least paragraph [0020] of Sprague, all (“some or all”) of the low index layers may be substituted for the higher index material.  When all of the low index layers are substituted, e.g., all SiO2 layers are replaced with silicon oxynitride, this would result in only two types of layers:  (1) a-Si:H,N and (2) silicon oxynitride.  In other words, layers 106 and 108 of FIG. 4 of Sprague would be identical (they would all be silicon oxynitride layers) and Sprague’s multi-layer stack would consist of only the two types of layers.
Sprague does not appear to disclose that the silicon oxynitride [SiNO] of the low refractive index layers of stack 110 or stack 112 has been hydrogenated (hydrogen atoms added), such that the chemical composition is converted to SiNOH.
Wach is related to Sprague with respect to optical wavelength filtering.
Wach teaches:  silicon oxynitride [SiNO] has been hydrogenated (hydrogen atoms added), such that the chemical composition is converted to SiNOH (in a silicon dioxide or silicon oxynitride optical thin film 320 of an interference filter, residual hydrogen 340 in the optical thin film 320 may serve to enhance an index of refraction adjustment, wherein refractive index can range from 1.46 to 2.3, or from 1.47 to 2.0; see column 1, lines 24-49 and column 5, lines 13-20 and column 15, lines 40-58 and column 18, lines 25-30 and column 21, lines 4-18 and column 26, lines 13-28 of Wach; see also Wach’s citation of “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002 found on page 9, second column of Wach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrogenation of Wach [conversion of silicon oxide and/or silicon oxynitride to SiOH or SiNOH] for the low refraction index layer of Sprague-Wach or Sprague-Wach-Eisenhammer because such type of layer thus created is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogen and/or oxygen, which can enable shifting an out-of-specification optical filter into specification, thereby increasing manufacturing yield, as taught in Abstract and column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 and column 29, lines 40-57 of Wach.

Sprague-Wach discloses that the performance of the device [narrow band interference filter] requires high transmission, and high transmission corresponds to a low extinction coefficient (see paragraph [0015] of Sprague).  Sprague further discloses that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift [of filtration bandwidth] because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  an extinction coefficient of each Si:NH layer is less than 0.0002.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.

Sprague-Wach discloses a passband center wavelength in the range of 750-1000 nm or 750-1100 nm or 800-1100nm (see, e.g., Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague), the term “passband” indicating that light within the disclosed wavelengths (i.e., near infrared light) is transmitted, whereas light which is either above or below these wavelengths (i.e., visible and mid-to-far infrared light) is blocked.
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses a filter having a “high-pass filter cut-off”, i.e., a lower limit to the wavelength range in which light is transmitted through the filter (see, e.g., paragraphs [0029], [0030] and Claim 14 of Sprague).  Sprague-Wach further discloses that the interference filter is designed for operation in the near infrared wavelengths, e.g., 800nm to 1250nm or 800nm to 1100nm, and in particular, for applications of infrared gesture controls of human-machine interaction, infrared night vision for automobiles, LIDAR, infrared night vision for security cameras, and proximity CMOS sensors used in mobile phone, wherein the useful wavelength is between 700nm and 1100nm (see, e.g., paragraphs [0014], [0016], [0018], [0021], [0030] of Sprague).
Also, to put it plainly, the entire purpose of a passband filter is to transmit as much light as possible within a specific wavelength range, while blocking as much light as possible outside of the specific wavelength range.  And thus, the disclosure of any passband filter includes an implicit motivation to increase transmission of light in the passband and increase blockage of light outside of the passband (see, e.g., column 1, lines 22-39 of U.S. Pat. No. 10,455,167 to Inoguchi, previously-cited as a teaching reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a large blocking effect, such as OD5, for non-infrared wavelengths (e.g., 400nm to 700nm, or 400nm to 800nm) for the filter of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, because such wavelengths do not correspond to a useful and desirable transmission band of light for the desired uses of the filter of Sprague-Wach, as evidenced by paragraphs [0014], [0016], [0018], [0021], [0029], [0030] of Sprague, and thus a maximum blockage of light for such range of wavelengths is desirable and would be selected.

Sprague-Wach discloses the desirability of a small shift of a center wavelength which may be caused by changes in incident angle (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Nonetheless, Sprague-Wach does not appear to explicitly disclose:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague-Wach discloses the known correlation between low angular shift and greater noise rejection (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small shift of center wavelength caused by increase in incident angle for the device of Sprague-Wach, in accordance with routine optimization or discovery of workable ranges, in order to achieve a narrower passband and hence greater noise rejection, as evidenced by paragraphs [0003], [0016], [0019], [0021] of Sprague.
Furthermore, Eisenhammer is related to Sprague-Wach with respect to infrared bandpass filters comprising alternating high and low refractive index layers.
Eisenhammer teaches:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm; paragraphs [0012], [0050], [0055], [0061], [0064] of Eisenhammer).
It would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the small center wavelength shift of Eisenhammer for the device of Sprague-Wach, because such small shift enables sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter, as taught in Abstract and paragraph [0006] of Eisenhammer.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague-Wach or Sprague-Wach-Eisenhammer in view of Ockenfuss et al., US 2017/0357033 (previously-cited).
Regarding Claims 10 and 16, Sprague-Wach or Sprague-Wach-Eisenhammer does not appear to explicitly disclose:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9.
Ockenfuss is related to Sprague, Wach, and Eisenhammer with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague-Wach or Sprague-Wach-Eisenhammer because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872